Citation Nr: 1502791	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  10-40 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for the service-connected type II diabetes mellitus with hypertension, fatigue, and erectile dysfunction. 

2.  Entitlement to an initial compensable rating for the service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to October 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2007 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In his September 2010 VA Form 9, the Veteran initiated an appeal for entitlement to service connection for vertigo and entitlement to an increased disability rating for a lumbar spine strain.  However, the Veteran later withdrew these issues in October 2011.  As a result, these issues are not before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's type II diabetes mellitus with hypertension, fatigue, and erectile dysfunction has been manifested by a restricted diet, limited activity, oral medication, and insulin.

2.  Hypertension, fatigue, and erectile dysfunction symptoms are not severe enough to warrant separate compensable ratings.

3.  Throughout the appeal period, the Veteran's bilateral pes planus has been manifested by moderate bilateral pain on manipulation of the feet.  





CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 40 percent for the service-connected type II diabetes mellitus with hypertension, fatigue, and erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R 
§§ 4.1, 4.2, 4.7, 4.31, 4.104, 4.119; Diagnostic Codes 7101, 7522, 7913 (2014).

2.  The criteria for an initial rating of 10 percent for the service-connected bilateral pes planus have been meet.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R 
§§ 4.1, 4.2, 4.7, 4.71a; Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283, 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The claims for higher ratings arise from the Veteran's disagreement with the initial ratings assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Here, the Veteran was afforded VA examinations in September 2007 and December 2008.  However, the Veteran failed to report for additional VA examinations scheduled in December 2013 and March 2014.  Notice for these examinations was sent to the Veteran's current address.  The Veteran was also informed of the consequences of failing to report to a VA examination in a March 2009 letter.  The Veteran did not provide good cause as to why he did not appear.  38 C.F.R. § 3.655 (2014).  Consequently, evidence that could have been favorable to the Veteran's claims could not be obtained.  The Court has held that VA's duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Thus, the Board finds that the Agency of Original Jurisdiction (AOJ) complied with its duty to assist the Veteran by attempting to provide VA examinations, and another attempt to provide a VA examination is not warranted.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Here, the appeal is characterized by two stages.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

As previously mentioned, the AOJ made several attempts to assist the Veteran with his claims by affording him additional VA examinations to determine the current severity of his type II diabetes mellitus with hypertension, fatigue, and erectile dysfunction and bilateral pes planus.  Prior to his examinations being scheduled, the Veteran was sent a notice letter in March 2009, which detailed the consequences of the failure to report for a scheduled examination.  The Veteran failed to report for the examinations.  The Veteran did not provide good cause as to why he did not appear.  38 C.F.R. § 3.655.  Consequently, evidence that could have been favorable to the Veteran's claims could not be obtained.  The Court has held that VA's duty to assist is not always a one-way street.  See Wood, 1 Vet. App. at 193.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Id.   Thus, due to his failure to report for the scheduled VA examinations, the Veteran's claims must now be based solely on the evidence already of record.  

III.  Increased Rating for Type II Diabetes Mellitus

The Veteran was granted service connection for type II diabetes mellitus with hypertension, fatigue, and erectile dysfunction and assigned a 40 percent disability rating in a December 2007 rating decision.  After a careful review of the record, the Board finds that the criteria for a disability rating in excess of 40 percent for type II diabetes mellitus with hypertension, fatigue, and erectile dysfunction have not been met. 

Diagnostic Code 7913 provides ratings for diabetes mellitus.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.

Diagnostic Code 7522 provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31. 

Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Note (2) provides that hypertension that is due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be rated as part of the condition causing it rather than by a separate rating.  Note (3) to Diagnostic code 7101 provides that hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  38 C.F.R. § 4.104.  

In a September 2007 pre-discharge examination, the Veteran stated that he had been diagnosed with type II diabetes mellitus for six years and that he had been seen nine times over this period for treatment for his diabetes.  He also indicated that he had never been hospitalized for low blood sugar or ketoacidosis.  He reported progressive weight loss, loss of strength, numbness and tingling, and abnormal sensation in the feet, toes, finger, and hands.  The Veteran also noted frequent urination occurring every two hours during the day and occurring every hour at night.  The Veteran stated that he had decreased vision and light sensitivity as a result of his type II diabetes mellitus.  His course of treatment for his type II diabetes mellitus was a low carbohydrate diet, medication, and daily insulin.  The Veteran's penis and testicles were normal, and his blood pressure readings were 110/82, 124/80, and 115/72.

The examiner opined that there were positive findings of peripheral neuropathy in both hands and feet in the peroneal nerve, median nerve, radial nerve, ulnar nerve, and erectile dysfunction caused by the Veteran's type II diabetes mellitus.  The examiner determined that Veteran's hypertension was neither caused nor aggravated by type II diabetes mellitus.  The examiner concluded that the Veteran was unable to stand for a prolonged period of time because of the numbness in his feet and his fatigue, both of which were secondary to diabetes mellitus.

The Veteran underwent a QTC Medical Services examination in December 2008.  During the examination, the examiner reported the following history related to the Veteran's type II diabetes mellitus:  progressive weight loss; loss of strength, numbness and tingling in the legs and arms; urinary incontinence; erectile dysfunction; poor vision; irritated skin; shortness of breath; chest pain; and, treatment through a low carbohydrate diet, oral medication, and insulin.  The examiner highlighted that the Veteran did not have a history of diabetic ketoacidosis.

Upon examination, the examiner opined that the Veteran had peripheral neuropathy and erectile dysfunction secondary to his type II diabetes mellitus.  The examiner also found that there were no findings of secondary complications to type II diabetes with regard to eye, heart, skin, peripheral arteries, or renal disorder.  The Veteran was restricted from strenuous activity to avoid hypoglycemic reactions.  The Veteran's penis and testicles were evaluated as normal, and his blood pressure readings were 148/94, 150/96, and 148/96.

The STRs reflect blood pressure readings with diastolic pressure predominately  less than 100 or more and systolic pressure predominantly less than 160 or more.  Notably, the Veteran's in-service July 2007 exercise stress test showed a normal blood pressure response to exercise.  The post-service treatment records reflect data consistent with the Veteran's STRs.  

A 60 percent rating is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran does not meet the criteria for a 60 percent evaluation as the evidence of record does not show episodes of ketoacidosis or hypoglycemic reaction requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider during the appeal period.

With regard to the Veteran's disabilities that are secondary to his type II diabetes mellitus, the Veteran has received a separate rating for his peripheral neuropathy from the AOJ.  He has not appealed this rating.  The Veteran is not entitled to a separate evaluation for his erectile dysfunction, as both examiners have not identified a deformity of the penis.  Therefore, his erectile dysfunction is non-compensable and is not entitled to a separate rating.  See  38 C.F.R. §§ 4.119, 4.31.  
His symptoms of fatigue have not been attributed to a separate diagnosis, and thus do not warrant a separate rating.  Lastly, the Veteran is not entitled to a separate rating for hypertension as he does not have a history of diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; also, his current blood pressure readings do not demonstrate diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  Therefore, he is not entitled to a compensable rating for hypertension.  See  38 C.F.R. §§ 4.119, 4.104.  Thus, the hypertension and erectile dysfunction are rated noncompensable under their respective rating criteria, and do not warrant separate ratings.

The Board has considered the Veteran's lay statements regarding the severity of his type II diabetes mellitus with hypertension, fatigue, and erectile dysfunction.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his type II diabetes mellitus with hypertension, fatigue, and erectile dysfunction.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 40 percent for the service-connected type II diabetes mellitus with hypertension, fatigue, and erectile dysfunction.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's type II diabetes mellitus with hypertension, fatigue, and erectile dysfunction during the appeal period.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 40 percent for the service-connected type II diabetes mellitus with hypertension, fatigue, and erectile dysfunction in the current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

IV. Compensable Rating for Bilateral Pes Planus

The Veteran was granted service connection for bilateral pes planus and assigned a non-compensable disability rating in a December 2007 rating decision under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  After a careful review of the record, the Board finds that the criteria for a 10 percent rating, but no higher, for bilateral pes planus have been met. 

Diagnostic Code 5276 provides ratings for acquired flatfoot.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopaedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

In a September 2007 pre-discharge examination, the Veteran reported that he had been diagnosed with bilateral pes planus for five years and that he had constant pain in his feet manifested by spasms, aching, and burning.  The pain was relieved with rest.  Upon examination, the examiner found the valgus of the feet did not correct with manipulation.  There were no forefoot and midfoot malalignment, no deformities, and palpation of the plantar surface of the feet revealed no tenderness.  The Veteran also had normal Achilles tendons and did not require corrective shoe wear.  The examiner stated that the Veteran had severe pes planus, but did not have pes cavus, hammer toes, interdigital neuroma, hallus valgus, or hallux rigids.  The Veteran did have limitations regarding standing and walking.

The Veteran underwent a QTC Medical Services examination in December 2008.  At the examination, the Veteran reported that he had bilateral pes planus for 10 years.  He stated that he had pain, weakness, stiffness, swelling, and fatigue in both feet and that he wore specially designed boots to treat his condition.  Upon examination, the examiner found that the Veteran had tenderness in both feet.  The Achilles tendons of both feet were normal while weight bearing.  During the non-weight bearing portion of the examination, the Veteran had a slight degree of valgus in both feet.  There was no deformity, malunion, pes vacus, hammer toes, Morton's Metatarsalgia, hallux valgus, or hallux rigidus in either foot.  The examiner opined that the Veteran had no limitation regarding standing or walking, but required arch supports.  The examiner also stated that the Veteran did not require orthopaedic shoes, corrective shoes, foot supports, build-up of the shoes, or shoe inserts.

Throughout the appeal period, Veteran has reported moderate bilateral foot pain and tenderness upon manipulation of the feet, which warrants a 10 percent evaluation.  This rating is supported by the medical evidence of record and the Veteran's own statements, which show pain on use, swelling, and tenderness that is relieved after periods of rest and the use of arch supports.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

However, an evaluation in excess of 10 percent is not warranted as the Veteran has not demonstrated a severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Although the September 2007 examiner reported that the Veteran had severe pes planus, the symptomology that he reported including pain relieved by rest and an absence of forefoot and midfoot malalignment, deformities of the foot, and tenderness along the plantar surface more nearly approximate the disability picture provided under the 10 percent rating criteria.  This evaluation is further supported by the December 2008 VA examiner's evaluation of tenderness in both feet without deformity, malunion, pes vacus, hammer toes, Morton's Metatarsalgia, hallux valgus, or hallux rigidus in either foot.  Notably, both examiners concluded that the Veteran did not have deformity or malunion, did not demonstrate characteristic callosities, and did not require special orthopaedic footwear.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board has also considered the application of the remaining Diagnostic Codes under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's pes planus, but finds none are raised by the medical evidence.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his bilateral pes planus is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

After considering the relevant evidence, the Board finds that the Veteran's bilateral pes planus has been manifested by a disability picture that more nearly approximates the disability picture contemplated by a 10 percent disability rating.

The Board has also considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's bilateral pes planus during the appeal period.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 


ORDER

Entitlement to an initial disability rating in excess of 40 percent for the service-connected type II diabetes mellitus with hypertension, fatigue, and erectile dysfunction is denied.

A 10 percent initial disability rating for the service-connected bilateral pes planus is granted, subject to the regulations governing the payment of monetary benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


